Title: To Alexander Hamilton from Otho H. Williams, 18 December 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, December 18, 1789. Acknowledges receipt of Hamilton’s circular letter of November 30. Discusses difficulty of reconciling exemption of tonnage charges and fees for vessels of less than twenty tons with Section 23 of “An Act for Registering and Clearing Vessels, Regulating the Coasting Trade, and for other purposes.” Again asks “Whether two thirds of a Dollar be payable to the Surveyor on small vessels.”
